572



     OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                         AUSTIN




nonorahleSldntQLatham
memty of state
Austin, Xexa~
mar Lir. Lathapt




                         ch s&l1    have .passeitWtFi
               It is well settle& that the tiae rllowed by
canetlt~~tion%l prariainn    f+oz-
                                 conslderetion of bill% ie
a xiattbr Or priVi1e@     With the (IOT0XTka!=,
                                             rho imy w&Ye
h%E   I%$!$b   20   the   full   per+it     ZWId veto   Or   RppPWe   fJ
bill within the allotted period. ;Uant v. State, 32
Ark. 241, 7s 8. W.769, 106 A. Sti 8. 34, 2 Ann. CRR. 33,
88 L. B.A.       71; Piokle T.            m%a,    86 Tex. 3X?, 24 9. w.
26U# 26 u.      C. L. 698.

          While the Gmwnw     retains   a bill in hle
papsemion  and under hia oontral titNn the 8Ilottad
pwiocl, he may moonelder hle eotion tbereonr ?mt
ihem he apprwee ti etgns a MU,        end depodte it
with the 6wretwy    eS $tote, the ef'ficial rspooitorJ
uf t&o OSfiOiSl sate e.f the Ornemer am3 of all lam,
he kae 'pl8oedthe bill b aad Us control anl rapl net
themaeiter rea%ll the b&l"i fWtm the Sdoretery oi
stat&s offioe for Pua%hw ootmldwation.        Peon20
T. McGullou~ (IU.) '71 Ur B. 6~8~,,pLoJcLoY. ReColl,
supra; au ii. c. L. m2g 119 c. 3. mt.



                                           Very truly rows